Citation Nr: 1314625	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg or knee disability.

2.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 30, 1969, to September 16, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  No hearing was requested.

In addition to the paper claims folder, the Veteran also has a Virtual VA paperless claims file (a highly secured electronic storage system).  There are currently no pertinent records in the paperless file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

Historically, the Veteran initially filed a claim for a knee condition in May 2007, without specifying which leg was affected.  In August 2007, the RO denied service connection for a knee condition, referencing both the right and left knees in its discussion.  In July 2008, less than a year after that decision, the Veteran asserted that his right knee was aggravated during training and that he was discharged due to a knee condition, and that both knees were getting worse.  In September 2008, the RO confirmed and continued the previous denial of service connection for an unspecified knee condition, again referencing both knees.  

In March 2009, less than a year after that denial, the Veteran indicated that he was following up on his request for service connection for a right leg condition based on aggravation during service, as well as a claim for VA pension or compensation.  The RO then issued a rating decision in July 2009 that denied service connection for a right leg condition and denied entitlement to nonservice-connected pension.  The Veteran disputed that denial and a Statement of the Case was provided as to those two issues in August 2010.  The appeal was perfected through the submission of a VA Form 9 in September 2010.  Under these circumstances, the Board finds that the prior denials of a right knee or leg condition did not become final.  As such, there is no need to discuss the requirements to reopen a previously denied claim at this time.

In contrast, the Veteran did not reference a claim for a left knee or leg condition within one year after the September 2008 RO denial of an unspecified knee condition.  Rather, in September 2010, he requested service connection for a left knee disorder based on an injury during basic training in service.  The RO denied this claim in a May 2011 rating decision.  In January 2013, the Veteran submitted a VA Form 9 stating that he wanted to appeal from the denial of service connection for a left knee disorder.  However, this was received more than one year after the last denial of his service connection claim for a left knee disorder in May 2011, and therefore, it does not constitute a timely notice of disagreement or appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.302 (2012).  However, the Board construes this as an application to reopen the claim for a left knee disorder. 

Accordingly, an application to reopen a claim of service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks nonservice-connected pension benefits and service connection for a right leg or knee disorder.  He contends that his preexisting right leg or knee disorder was aggravated during basic training, which led to a medical discharge.  

Although the Veteran did not have at least 90 days of active service, he may also meet the service requirement for nonservice-connected pension if it is found that he was discharged from service due to a service-connected disability.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  As such, his claim for pension is inextricably intertwined with the claim for service connection for a right knee disability.

The Veteran's service treatment records reflect that, during a May 1969 pre-induction examination, he reported tearing the cartilage in his right knee a year earlier, but that it was asymptomatic at the time of the examination, although he had occasional leg cramps.  No clinical abnormalities of the knee were found, and he was deemed qualified for induction.  He entered active duty on July 30, 1969.

In August 1969, the Veteran was treated at the orthopedic clinic for pain in both knees.  He again reported injuring his right knee one year earlier and being told that he had torn cartilage, and he reported that physical training was hurting his knees.  He stated that his knees had buckled 10-15 times on both sides, especially with running, in the past 1-2 years.  After physical examination and x-rays, the Veteran was diagnosed with "high-riding patella (congenital deformity)" with recurrent subluxation of the bilateral patellae and bilateral chondromalacia patella.  The recommendation was to void the Veteran's induction due to being physically unfit for induction or enlistment because the deformity of the knee joints would interfere with walking, running, and weight bearing.  He was referred to a Medical Board.

A September 1969 report of Medical Board proceedings indicates that the Veteran's bilateral knee disorders as stated in the treatment records were not incurred in line of duty, originated prior to service, and were not caused or aggravated by service.  He was then discharged from active duty on September 16, 1969.  These findings as to aggravation during service are not dispositive for the purposes of service connection, but will be considered in view of the totality of the record.

In support of his appeal, the Veteran has stated that he reported his right knee injury at his pre-induction examination but was found to be fit for duty, and he had knee pain after falling during basic training, which led to his discharge.  As noted above, he reported that his knee was asymptomatic at his pre-induction examination.

The Board finds that this case must be remanded to obtain a medical opinion as to whether the Veteran's preexisting right knee disorder, to include the noted congenital deformity of high-riding patella, was aggravated by military service.

A congenital or developmental defect is not considered a disease or injury for VA purposes, and it generally may not be service-connected as a matter of law.  As such, if a condition is a congenital or developmental defect, as opposed to a disease, the presumption of soundness upon entry into active duty does not apply.  Nevertheless, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during active service that results in additional disability.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009); VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303, 3.306, 4.9.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of a disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Additionally, the Veteran has reported that he was awarded disability benefits from the Social Security Administration (SSA) in May 2007 based on his knee and other disabilities, and such records should be obtained.  He has also identified VA treatment from 2006 forward, and the current evidence only includes records dated from 2006 through 2009 and in 2011.  Any further outstanding VA treatment records should be obtained.  Although the Veteran identified private treatment by several providers in the past, he also indicated that such records are not available.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any outstanding VA treatment records dated from February 2009 through January 2011, and from May 2011 forward.

2.  Request copies of all medical evidence and determinations related to the Veteran's SSA disability benefits.

3.  All records received should be associated with the claims file.  If any of the above-described records cannot be obtained, the Veteran should be notified and allowed an opportunity to provide the records.

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disorder.  The complete claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following based on all evidence:

(a)  Identify all current right knee disorders.  

(b)  Was the Veteran's preexisting right knee disorder aggravated (meaning permanently worsened) beyond the natural progress of the disease as result of service, to include due to injury during basic training?  In forming his or her response, the examiner is instructed that, because an increase in disability was shown during service, there must be clear and unmistakable evidence to show that the condition was not aggravated beyond its normal progression by service.

Further, was any identified congenital deformity (such as high-riding patella) subject to, or aggravated by, a superimposed disease or injury during service to result in additional right knee disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence and also by lay statements from the Veteran and others as to the nature, severity, and frequency of observable symptoms over time.

(c)  If any current right knee disorder was not the result of aggravation of a preexisting disorder, congenital or otherwise, is at least as likely as not that the current disorder was otherwise incurred due to service?

For all of the above, a complete rationale should be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

5.  After completing the requested actions, and any additional notification and/or development warranted, readjudicate the claims for service connection for a right leg or knee disorder and nonservice-connected pension based on all evidence of record.  If any benefit sought on appeal remain denied, provide a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

